      Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 1 of 8 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 International Union of Operating Engineers, Local     )
 150, AFL-CIO; Midwest Operating Engineers             )
 Welfare Fund; Midwest Operating Engineers             )
 Pension Trust Fund; Operating Engineers Local 150     )
 Apprenticeship Fund; Local 150 IUOE Vacation          )
 Savings Plan; Midwest Operating Engineers             )   CIVIL ACTION
 Retirement Enhancement Fund; and Construction         )   NO.
 Industry Research and Service Trust Fund;             )
                                                       )   Judge:
                                         Plaintiffs,   )
                                                       )
                v.                                     )   Magistrate Judge:
                                                       )
                                                       )
 Needham Excavating Inc., an Iowa corporation;         )
                                                       )
                                                       )
                                        Defendant.     )

                                       COMPLAINT

       Plaintiffs, International Union of Operating Engineers, Local 150, AFL-CIO (hereafter,

“Local 150” or “the Union”); Midwest Operating Engineers Welfare Fund; Midwest Operating

Engineers Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150

IUOE Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund

(collectively “the Funds”); and Construction Industry Research and Service Trust Fund (“CRF”)

bring this action to collect contributions and dues from Defendants, Needham Excavating Inc.

(“Needham”).

             COUNT I. SUIT FOR DELINQUENT CONTRIBUTIONS

                               Facts Common to All Counts

       1.      The Union is an employee organization under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor
      Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 2 of 8 PageID #:2



Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).

       2.      Defendant Needham is an “Employer” within the meaning of ERISA, 29 U.S.C.

§ 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is a

corporation engaged in the construction industry with its principal office in Walcott, Iowa.

       3.      Needham identified Joseph Needham as President (Exhibit A).

       4.      On March 25, 1992, Needham through Joseph Needham signed a Memorandum of

Agreement (attached as Exhibit B) with the Union that adopted the terms of a collective bargaining

agreement (“CBA”) known as the Industrial, Commercial, Residential, and Building Construction

Agreement Between International Union of Operating Engineers Local No. 150 and Quad City

Builders Association Agreement. On January 1, 2016, Needham through Joseph Needham signed

a Memorandum of Agreement (attached as Exhibit C) with the Union that again adopted the terms

of the CBA.

       5.      The CBA and the Agreements and Declarations of Trust incorporated therein

require Needham to make fringe benefit contributions to the Funds. The Funds are “employee

welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002 (3).

       6.      Attached hereto as Exhibit D are the cover page, fringe benefit and administrative

dues provisions, and signature page from the CBA in effect from June 1, 2010 to May 31, 2014.

Attached hereto as Exhibit E are the cover page, fringe benefit and administrative dues provisions,

and signature page from the CBA in effect from June 1, 2014 to May 31, 2017.

       7.      The CBA and Trust Agreements specifically require Needham to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBA;

       (b)     Compensate the Funds for the additional administrative costs and burdens

                                                2
       Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 3 of 8 PageID #:3



               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in pursuit of an audit where a delinquency in the
               reporting or submission of contributions is identified;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       8.      The CBA also requires Needham to make contributions to CRF. CRF is a labor

management cooperative committee as that term is defined under Section 302(c)(9) of the LMRA,

29 U.S.C. § 186 (c)(9). The CBA places the same obligations on Needham with respect to CRF

as it does the Funds.

       9.      The CBA further requires Needham to deduct administrative dues from employees’

wages and remit those dues to the Union on a monthly basis utilizing a form remittance report.

Where Needham does not do so, the Union is entitled to liquidated damages, attorneys’ fees and

any other cost of collection.

       10.     An audit covering the period January 1, 2013 through March 31, 2017 disclosed

that Needham failed to properly report and remit all contributions due to the Funds and CRF, and

reports and dues to the Union. As a result of this delinquency, it owes the Funds and CRF

contributions, liquidated damages, and interest, and dues and liquidated damages to the Union.




                                                 3
      Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 4 of 8 PageID #:4



                                    Jurisdiction and Venue

       11.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §§ 1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       12.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois.

                                   Allegations of Violations

       13.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       14.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine whether

additional sums are due to the Funds. Alternatively, the Funds may seek an audit to establish

whether such sums are due, and/or estimate the amounts due.

       15.     Needham has violated ERISA and breached the CBA and the Trust Agreements

because it has failed to accurately submit its reports and make timely payment of contributions to

the Funds, and has refused to pay accrued liquidated damages and interest.

       16.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Needham, there is a total of $449,253.23 known to be due

the Funds from Needham, before the assessment of fees and costs, and subject to the possibility

that additional contributions, liquidated damages, and interest will become due while this lawsuit

is pending.

                                                4
       Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 5 of 8 PageID #:5



        WHEREFORE, the Funds respectfully request that the Court:

        A.      Enter judgment in favor of the Funds and against Needham for all unpaid
                contributions as identified in Needham’s contribution reports;

        B.      Enjoin Needham to perform specifically its obligations to the Funds,
                including submission of the required reports and contributions due thereon
                to the Funds in a timely fashion as required by the plans and by ERISA;

        C.      Enjoin Needham at the Funds’ option to submit to an audit of its payroll
                books and records in order to determine whether Needham owes additional
                sums to the Funds, and pay the costs of such an audit; or alternatively at the
                Funds’ option require Needham to pay any contributions reasonably
                estimated to be due by the Funds for the period when Needham failed and
                refused to timely submit contribution reports;

        D.      Enter judgment against Needham and in favor of the Funds for liquidated
                damages, interest, attorneys’ fees and costs associated with all delinquent
                contributions;

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Needham’s cost.

              COUNT II. SUIT TO COLLECT CRF CONTRIBUTIONS

        1-10. CRF re-alleges and incorporates herein by reference paragraphs 1 through 10 of

Count I as if fully stated herein.

                                      Jurisdiction and Venue

        11.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331.

        12.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court

has jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court.




                                                  5
       Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 6 of 8 PageID #:6



                                        Allegations of Violations

        13.     Needham has not submitted all of its contribution reports to CRF. Needham has

failed to make timely payment of all contributions acknowledged to be due according to

Needham’s own contribution reports and the collective bargaining agreement, and Needham has

failed to pay interest and liquidated damages required by the CBA. Accordingly, Needham is in

breach of its obligations to the CRF under the CBA.

        14.     That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by Needham, there is a total of $8,528.16 known to be due

to CRF from Needham subject to the possibility that additional contributions and liquidated

damages will become due while this lawsuit is pending.

        WHEREFORE, CRF respectfully requests that the Court:

        A.      Order Needham to submit all delinquent monthly contribution reports;

        B.      Enter judgment in favor of CRF and against Needham for all unpaid
                contributions, liquidated damages, interest, CRF’s reasonable attorneys’
                fees and costs, including any amounts estimated to be due in view of
                Needham’s failure to submit all contribution reports required by the CBA;

        C.      Enjoin Needham to perform specifically its obligations to CRF including
                timely submission of reports and contributions as required by the plans and
                the CBA;

        D.      Award CRF such further relief as may be deemed just and equitable by the
                Court, all at Needham’s cost.

                    COUNT III. SUIT TO COLLECT UNION DUES

        1-10. The Union re-alleges and incorporates herein by reference paragraphs 1 through 10

of Count I as if fully stated herein.




                                                   6
       Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 7 of 8 PageID #:7



                                     Jurisdiction and Venue

        11.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185.

        12.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court has

jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                    Allegations of Violations

        13.     Needham has not submitted all of its dues reports to the Union. Needham has failed

to make timely payment of all dues acknowledged to be due according to Needham’s own reports

and the collective bargaining agreement. Needham is required to pay liquidated damages by the

CBA. Accordingly, Needham is in breach of its obligations to the Union under the CBA.

        14.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by Needham, there is a total of $9,627.97 known

to be due to the Union from Needham before the assessment of fees and costs subject to the

possibility that additional contributions and liquidated damages will become due while this lawsuit

is pending.

        WHEREFORE, the Union respectfully requests that the Court:

        A.      Order Needham to submit all delinquent monthly dues reports;

        B.      Enter judgment in favor of the Union and against Needham for all unpaid
                dues, liquidated damages, the Unions reasonable attorneys’ fees and costs,
                including any amounts estimated to be due because Needham failed to
                submit all dues reports required by the CBA;

        C.      Enjoin Needham to perform specifically its obligations to the Union
                including timely submission of reports and contributions as required by the
                plans and the CBA;

        D.      Award the Union such further relief as may be deemed just and equitable
                by the Court, all at Needham’s cost.

                                                 7
      Case: 1:18-cv-08045 Document #: 1 Filed: 12/07/18 Page 8 of 8 PageID #:8




Dated: December 7, 2018                  Respectfully submitted,

                                     By: /s/ Elizabeth A. LaRose
                                         One of the Attorneys for Plaintiffs

Attorneys for Local 150:                 Attorney for the Funds:
Dale D. Pierson                          Elizabeth A. LaRose
Elizabeth A. LaRose                      Institute for Worker Welfare, P.C.
Robert A. Paszta                         6141 Joliet Road
Local 150 Legal Department               Countryside, IL 60525
6140 Joliet Road                         Ph: (708) 579-6613
Countryside, IL 60525                    Fx: (708) 588-1647
Ph: (708) 579-6663                       elarose@local150.org
Fx: (708) 588-1647
dpierson@local150.org
elarose@local150.org
rpaszta@local150.org




                                         8
